DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 4/21/2022 has been entered. Claims 12-19 remain pending in the application. 
Applicants amendments to the specification and drawings have overcome the drawing objections previously set forth in the Non-final Office Action mailed 12/21/2021.
Applicants amendments to the claims have failed to overcome all objections previously set forth in the Non-final Office Action mailed 12/21/2021. Specifically Applicant failed to overcome the objection to claim 13.
Applicants amendments to the claims have failed to overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 12/21/2021. Specifically Applicant failed to overcome the rejection of claim 14, 17 and 19.
Examiner notes claim 17, although given the status indicator of “Original”, has been amended. 
Claim Objections
Claim 12, line 7, and line 10 are objected to because of the following informalities:   
Line 7 recites “the infusion and aspiration lumens”. Examiner suggests replacing “the infusion and aspiration lumens” with “the infusion lumen and the aspiration lumen” as these terms were introduced as singular i.e. there is not antecedent basis for infusion lumens and aspiration lumens, rather there is antecedent basis for the infusion lumen and the aspiration lumen. 
Line 10 recites “is coupled to container”. This is grammatically incorrect. Examiner suggests replacing “is coupled to container” with “is coupled to the container”.
Claim 13, line 6 is objected to because of the following informalities:   
Line 6 recites “the patient”. Applicant appears to be using the term “subject” and “patient” interchangeably. Appropriate correction is required. Examiner suggests amending line 5 to state “the subject” for clarity and terminology consistency purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 14,
Line 1 recites “the drug”. There is insufficient antecedent basis for the limitation in this claim. Claim 12, which claim 14 depends on recites “the drug solution”. It is unclear if the drug of claim 14 is intended to refer to the drug solution or to a separate drug. For examination purposes Examiner construes “the drug” to be “the drug solution”. Examiner suggests replacing “the drug” with “the drug solution”.
In regard to claim 17,
Line 1 recites “the drug is an anti-epileptic drug”. There is insufficient antecedent basis for the limitation in this claim. Claim 12, which claim 17 depends on recites “the drug solution”. It is unclear if the drug of claim 17 is intended to refer to the drug solution or to a separate drug. For examination purposes Examiner construes “the drug is an anti-epileptic drug” to be “the drug solution is an anti-epileptic drug solution”. Examiner suggests replacing “the drug is an anti-epileptic drug” with “the drug solution is an anti-epileptic drug solution”.
In regard to claim 19,
Line 4 recites “the rate of infusion”. There is insufficient antecedent basis for the limitation in this claim. Claim 19 depends on claim 12. Claim 12 recites “delivering a drug solution to the subject’s brain via the infusion lumen at a rate of 5 ml per day or less”. It is unclear if the rate of infusion is intended to be the same or different than the rate in claim 12. For examination purposes Examiner construes them to be the same. Examiner suggests replacing “the rate of infusion” with “the rate”.
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857), further in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269) further in view of Geiger (U.S. PG publication 20090131857), and further in view of Thakker (U.S. PG publication 20120087869).
In regard to claim 12,
Geiger discloses a method of treating a subject suffering from a neurological disorder (paragraph [0002] and [0017]; Alzheimer’s disease), comprising: 
[AltContent: textbox (Sampling port)][AltContent: arrow][AltContent: textbox (Aspiration lumen)][AltContent: arrow][AltContent: textbox (Infusion pathway)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Infusion lumen)][AltContent: arrow][AltContent: textbox (Lateral Ventricle)][AltContent: textbox (202)][AltContent: textbox (204)][AltContent: textbox (Enlarged view of figure 2)]
    PNG
    media_image1.png
    583
    664
    media_image1.png
    Greyscale

inserting a catheter (figure 2, item 202) through the skull of the subject (see figure 2; paragraph [0016]) such that a distal portion of the catheter resides in the brain of the subject (see figure 2 and paragraph [0017]), wherein the catheter comprises an infusion lumen (first lumen of dual lumen catheter 202 used for infusion; paragraph [0017]), and an aspiration lumen (second lumen of the dual lumen catheter; paragraph [0018]), wherein the infusion and aspiration lumens are fluidly isolated  (see figure 2 and paragraph [0016]); 
implanting a container (figure 2, item 204) under a scalp of the subject (paragraph [0016]), the container comprising a sampling port (see enlarged view of figure 2 above; paragraph [0016] and [0018]) and an infusion pathway (see enlarged view of figure 2 above; paragraph [0016]-[0017]), wherein, when the catheter is coupled to container, the sampling port is in communication with the aspiration lumen of the catheter (see enlarged view of figure 2 above) and the infusion pathway is in communication with infusion lumen of the catheter (see enlarged view of figure 2 above).
Geiger is silent as to the mechanism used to aspirate fluid and therefore fails to disclose inserting a needle through the scalp into the sampling port to aspirate fluid from the brain of the subject through the aspiration lumen; operatively coupling an implantable infusion device to the infusion pathway; delivering a drug solution to the subject's brain from the implantable infusion device via the infusion lumen at a rate of 5 ml per day or less; withdrawing fluid from the subject's brain via the aspiration lumen using the needle inserted into the sampling port.
John teaches inserting a needle (paragraph [0026]) into the sampling port (space defined by item 130; paragraph [0025] which supports item 130 can be located internally) to aspirate fluid from the brain of the subject through the aspiration lumen (item 120; paragraph [0026]); and withdrawing fluid from the subject's brain via the aspiration lumen using the needle inserted into the sampling port (paragraph [0026]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the reservoir 204 of Geiger to be self-sealing as taught by paragraph [0026] of John and to include inserting a needle into the sampling port to aspirate fluid from the brain of the subject through the aspiration lumen; and withdrawing fluid from the subject's brain via the aspiration lumen using the needle inserted into the sampling port, as taught by John, for the purpose of enabling sampling and testing of fluid (paragraph [0026] of John). Examiner notes the sampling port of Geiger is located beneath the scalp and therefore modifying Geiger in view of John would result in inserting a needle through the scalp into the sampling port to aspirate fluid from the brain of the subject through the aspiration lumen, which as evidence by Delgado is fully possible as Delgado supports inserting a needle through the scalp (similar location of the sampling port of Geiger) into the sampling port (item 24 of Delgado) to aspirate fluid from the brain of the subject through the aspiration lumen (see figure 1 and column 3, line 32-40 of Delgado).
Geiger in view of John as evidence by Delgado fails to disclose operatively coupling an implantable infusion device to the infusion pathway; and delivering a drug solution to the subject's brain from the implantable infusion device via the infusion lumen at a rate of 5 ml per day or less.
A second embodiment of Geiger teaches operatively coupling an implantable infusion device (figure 3, item 308) to the infusion pathway (figure 3, item 304; paragraph [0023]), and delivering a drug solution to the subject's brain from the implantable infusion device via the infusion lumen (figure 3, item 302; paragraph [0023]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Geiger in view of John as evidence by Delgado to include operatively coupling an implantable infusion device to the infusion pathway; and delivering a drug solution to the subject's brain from the implantable infusion device via the infusion lumen, as taught by the second embodiment of Geiger, for the purpose of controllably delivering a fluid (paragraph [0023] of Geiger).
Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger is silent as to the specific rate the drug solution is delivered, and therefore fails to disclose delivering a drug solution to the subject's brain from the implantable infusion device via the infusion lumen at a rate of 5 ml per day or less.
Thakker teaches delivering a drug solution (paragraph [0008] and [0040]: wherein the molecule is a therapeutic) to the subject's brain from the implantable infusion device (item 10; paragraph [0008]) via the infusion lumen (item 22A) at a rate of 5ml per day or less (paragraph [0008]: wherein the liquid can be administered between 4 microliters per hour and about 100 microliters per hour, or between about 2 microliters per hour and about 25 microliters per hour; Examiner notes the rate is construed as 40 microliters per hour which is .96 ml per day which is less than 5 ml per day, paragraph [0040]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger to include delivering a drug solution to the subject's brain from the implantable infusion device via the infusion lumen at a rate of 5 ml per day or less, as taught by Thakker, for the purpose of providing a desirable flow rate of a therapeutic in an implanted infusion device (paragraph [0005] of Thakker).
In regard to claim 19,
Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker teaches the method of claim 12, further comprising: withdrawing the fluid from the subject's brain with the aspiration lumen (paragraph [0018] of Geiger). 
Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker fails to disclose testing the fluid that has been withdrawn; and modifying the rate of infusion based on an analysis of the fluid which has been tested.
John teaches testing the fluid that has been withdrawn; and modifying the rate of infusion based on an analysis of the fluid which has been tested (paragraph [0026] and [0025]]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker to include testing the fluid that has been withdrawn; and modifying the rate of infusion based on an analysis of the fluid which has been tested, as taught by John, for the purpose of gaining information to make beneficial adjustments to a pump/implantable infusion device (paragraph [0026], and [0025] of John).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857), in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269), in view of Geiger (U.S. PG publication 20090131857), in view of Thakker (U.S. PG publication 20120087869) further in view of Kramer (U.S. PG publication 20120310140).
In regard to claim 13,
Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker teaches the method as claimed in claim 12, wherein the neurological disorder is selected from the group consisting of post-traumatic stress disorder (PTSD), bipolar disorder, brain cancer, Alzheimer's disease, Parkinson's disease, closed head injury, stroke, multiple sclerosis, depression, schizophrenia, and anxiety (paragraph [0002] and [0017] of Geiger; Alzheimer’s disease).
Geiger in view of Thakker fails to disclose wherein the patient has been determined as non-responsive to treatment with oral medication.
Kramer teaches wherein the patient has been determined as non-responsive to treatment with oral medication (paragraph [0611]: ineffective treatment; paragraph [0125]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker to include wherein the patient has been determined as non-responsive to treatment with oral medication, as taught by Kramer, for the purpose of considering other less invasive delivery methods (paragraph [0611] of Kramer). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857), in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269), in view of Geiger (U.S. PG publication 20090131857), in view of Thakker (U.S. PG publication 20120087869) further in view of Thakker (U.S. PG publication 20110033463). Examiner notes Thakker (U.S. PG publication 20110033463) will be referred to as Thakker463 for clarity purposes.
In regard to claim 14
Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker in view of Kramer teaches the method as claimed in claim 13.
Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker in view of Kramer fails to disclose wherein the drug is selected from the group consisting of valproic acid, benzodiazepine, lithium, irinotecan, Beta amyloid secretase inhibitors, tau protein antibodies, glial derived neurotrophic factor (GDNF), Glatiramer acetate, beta interferences, MAOi monoamine oxidase, TCA tricyclic antidepressants, clozapine, clozanezapam, and isocarboxazid.
Thakker463 teaches wherein the drug is a Beta amyloid secretase inhibitor (paragraph [0008 and [0009]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker in view of Kramer to include wherein the drug is a Beta amyloid secretase inhibitor, as taught by Thakker463, for the purpose of employing a suitable drug to treat Alzheimer’s disease (paragraph [0009] of Thakker463). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857), in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269), in view of Geiger (U.S. PG publication 20090131857), in view of Thakker (U.S. PG publication 20120087869) further in view of DiMauro (U.S. PG publication 20100286585).
In regard to claim 15,
Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker teaches the method of claim 12, wherein the aspiration lumen is used only for sampling of the subject's brain fluid (paragraph [0018] of Geiger).
Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker fails to disclose wherein the aspiration lumen is positioned such that a distal end of the aspiration lumen and a distal end of the infusion lumen are positioned away from one another.
DiMauro teaches that the aspiration lumen is positioned such that a distal end of the aspiration lumen and a distal end of the infusion lumen are positioned away from one another (see figure 1B) and the aspiration lumen is positioned such that a distal end of the aspiration lumen and a distal end of the infusion lumen are next to one another could all be used to achieve the same result (paragraph [0032]) and thus the aspiration lumen is positioned such that a distal end of the aspiration lumen and a distal end of the infusion lumen are positioned away from one another and the aspiration lumen is positioned such that a distal end of the aspiration lumen and a distal end of the infusion lumen are next to one another could all be used to achieve the same result and thus were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute the aspiration lumen is positioned such that a distal end of the aspiration lumen and a distal end of the infusion lumen are positioned away from one another in place of wherein the aspiration lumen is positioned such that a distal end of the aspiration lumen and a distal end of the infusion lumen are positioned next to one another since it has been held that substituting parts of an invention involves only routine skill in the art. Additionally Geiger further supports that two single catheters rather than a dual lumen catheter could be used (see paragraph [0016] of Geiger). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857), in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269), in view of Geiger (U.S. PG publication 20090131857), in view of Thakker (U.S. PG publication 20120087869) further in view of Kuppuswamy (U.S. PG publication 20050209332) further in view of Hildebrand (U.S. PG publication 20050004219).
In regard to claim 16,
Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker teaches the method of claim 12, wherein the rate is 1 ml per day ± 50% (see analysis of claim 12 above; paragraph [0008] of Thakker). 
Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker fails to disclose a drug in the drug solution at a concentration in a range of 10 mg/ml to 500 mg/ml, ± 20%.
Kuppuswamy teaches wherein a drug is gabapentin (paragraph [0002]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the drug in the drug solution of Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker with gabapentin, as taught by Kuppuswamy, for the purpose of utilizing a suitable drug that has beneficial properties in treating neuro-degenerative diseases like Alzheimer's (paragraph [0002] of Kuppuswamy). Substitution of the drug would additionally be a simple substitution. 
Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker in view of Kuppuswamy fails to disclose a drug in the drug solution at a concentration in a range of 10 mg/ml to 500 mg/ml, ± 20%.
Hildebrand teaches a drug (gabapentin; to treat for epilepsy; see paragraph [0018]) in the drug solution at a concentration in a range of 10 mg/ml to 500 mg/ml, ±20% (paragraph [0029]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker in view of Kuppuswamy to include drug is in the drug solution at a concentration in a range of 10 mg/ml to 500 mg/ml, ±20%, as taught by Hildebrand, for the purpose of providing an effective concentration to treat a disease (paragraph [0029] of Hildebrand). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857), in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269), in view of Geiger (U.S. PG publication 20090131857), in view of Thakker (U.S. PG publication 20120087869) further in view of Kuppuswamy (U.S. PG publication 20050209332) further in view of Kamer (U.S. PG publication 20120310140).
In regard to claim 17,
Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker teaches the method of claim 12.
Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker fails to disclose wherein the drug is an anti-epileptic drug selected from the group consisting of: Carbatrol, Epitol, Equetro, Tegretol (carbamazepine); Gabitril (tiagabine); Keppra (levetiracetam); Lamictal (lamotrigine); Lyrica (pregabalin) Fenfluramine; Gralise, Horizant, Neurontin, Gabarone (gabapentin); Dilantin, Prompt, Di-Phen, Epanutin, Phenytek (phenytoin); Topamax, Qudexy XR, Trokendi XR, Topiragen (topiramate); Trileptal, Oxtellar (oxcarbazepine); Depacon, Depakene, Depakote, Stavzor (valproate, valproic acid); Zonegran (zonisamide); Fycompa (perampanel); Aptiom (eslicarbazepine acetate); Vimpat (lacosamide); Sabril (vigabatrin); Banzel, Inovelon (rufinamide); Cerebyx (fosphenytoin); Zarontin (ethosuximide); Solfoton, Luminal (phenobarbital); Valium, Diastat (diazepam); Ativan (lorazepam); Lonopin, Klonopin (clonazepam); Frisium, Onfi (clobazam); Potiga (ezogabine); Felbatol (felbamate); Mysoline (Primidone); Acetazolamide; Brivaracetam; Clorazepate; Ethotoin; Mephenytoin; Methsuximide; Trimethadione; and Bumetanide; Adenosine; and Adenosine a1 receptor agonists; wherein the subject has been determined as non-responsive to treatment with oral medication.
Kuppuswamy teaches wherein the drug is an anti-epileptic drug: Gabarone (gabapentin) (paragraph [0002]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the drug of Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker with gabapentin, as taught by Kuppuswamy, for the purpose of utilizing a suitable drug that has beneficial properties in treating neuro-degenerative diseases like Alzheimer's (paragraph [0002] of Kuppuswamy). Substitution of the drug would additionally be a simple substitution.
Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker in view of Kuppuswamy fails to disclose wherein the subject has been determined as non-responsive to treatment with oral medication.
Kramer teaches wherein the patient has been determined as non-responsive to treatment with oral medication (paragraph [0611]: ineffective treatment; paragraph [0125]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker in view of Kuppuswamy to include wherein the patient has been determined as non-responsive to treatment with oral medication, as taught by Kramer, for the purpose of considering other less invasive delivery methods (paragraph [0611] of Kramer). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857), in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269), in view of Geiger (U.S. PG publication 20090131857), in view of Thakker (U.S. PG publication 20120087869) further in view of Dextradeur (U.S. PG publication 20130253266).
In regard to claim 18,
Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker teaches the method of claim 12.
Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker fails to disclose wherein outer surfaces of the catheter are coated with biocompatible materials which inhibit cell adhesion and/or comprises an antimicrobial.
Dextradeur teaches wherein outer surfaces of the catheter (figure 1, item 10; see figure 2) are coated with biocompatible materials which inhibit cell adhesion and/or comprises an antimicrobial (paragraph [0031]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Geiger in view of John as evidence by Delgado in view of the second embodiment of Geiger in view of Thakker to include wherein outer surfaces of the catheter are coated with biocompatible materials which inhibit cell adhesion and/or comprises an antimicrobial, as taught by Dextradeur, for the purpose of protecting against unwanted bacteria/organisms (paragraph [0031] of Dextradeur). 
Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive. Applicant argues on page 10 of 17 that the 112 rejections have been addressed. Examiner respectfully disagrees as no amendments were made to claim language of issue in claims 14, 17, and 19 and no additional arguments were provided. Therefore the rejection under 112 remains. 
Applicant argues on page 11 of 17 to page 12 of 17 that Geiger fails to disclose delivery of a drug solution is through the infusion pathway of an implanted container via an implantable pump and withdrawal of fluid from the brain through the sampling port (and aspiration pathway of the implanted container). Examiner notes claim 12 as currently claimed does not require an implantable pump rather claim 12 requires an implantable infusion device. As detailed above John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269) teaches withdrawing fluid using a needle and the second embodiment (see figure 3) of Geiger (U.S. PG publication 20090131857) teaches delivering a drug solution from the implantable infusion device. Therefore Applicant’s arguments are not found to be persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783